Citation Nr: 1037472	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  05-17 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen entitlement to service connection for a low back 
condition. 

2.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which, in pertinent part, found that new and 
material evidence had not been submitted to reopen the claim for 
entitlement to service connection for a low back condition and 
denied service connection for a bilateral knee disability.  

In February 2007, the Board remanded the case for further action 
by the originating agency.  The case has been returned to the 
Board for further appellate action.

When a claim has been finally adjudicated at the RO level and not 
appealed the statutes make clear that the Board has a 
jurisdictional responsibility to consider whether it was proper 
for a claim to be reopened.  Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The claim 
for a non-specific low back condition was denied by the RO in a 
December 1983 unappealed rating decision.  Thus, the Board must 
make an independent determination as to whether new and material 
evidence has been presented to reopen the claim of entitlement to 
service connection for a low back condition before reaching the 
merits of the claim.

The Veteran is entitled to representation at all stages of an 
appeal.  38 C.F.R. § 20.600 (2009).  VA policy is to afford the 
representative an opportunity to submit a VA form 646 after 
completing the development directed in a remand and prior to 
returning an appeal to the Board.  M21-1MR, Part 1, Chapter 5, 
Section F, Para. 27 (Aug. 19, 2005).  The record does not contain 
a VA Form 646 from the Veteran's representative since the Board's 
February 2007 remand of the case, nor does the record indicate 
that the representative was invited to complete that form.  
However, an August 2010 informal hearing brief from the 
representative is of record.  Therefore, the Veteran's 
representative was able to review the case since the Board's 
February 2007 remand and provide argument in response to the 
continued denial of the claim prior to the Board's consideration 
of the appeal.  Therefore, the Veteran is not prejudiced by the 
lack of a Form 646 from his representative. 


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for 
a low back condition was denied in an unappealed December 1983 
rating decision. 

2.  The evidence received since the December 1983 rating decision 
does not relate to a necessary element of service connection that 
was previously lacking, and does not raise a reasonable 
possibility of substantiating the claim.

3.  The Veteran does not have a bilateral knee disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
service connection for a low back condition.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  A bilateral knee disability was not incurred in or aggravated 
by active service and is not etiologically related to a service-
connected disability.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.310.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Service connection for a low back condition, was initially denied 
in an unappealed December 1983 rating decision.  The RO 
determined that the evidence of record, including service 
treatment records, and an August 1983 VA examination report, 
established that the Veteran's low back pain was due to 
constitutional or developmental conditions, specifically, 
spondylolysis and spina bifida. 

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  New 
evidence is defined as existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In deciding whether new and material evidence has been submitted 
the Board looks to the evidence submitted since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

The evidence added to the record since the December 1983 rating 
decision includes records of medical treatment from the St. Louis 
VA Medical Center (VAMC) showing treatment for chronic low back 
pain dating from February 2009.  A May 2004 X-ray of the lumbar 
spine also showed segmental dysfunction and degenerative changes.  
These records document ongoing treatment for the Veteran's 
disability, but contain no competent evidence of a necessary 
element of service connection that was previously lacking in the 
December 1983 rating decision, such as evidence of a nexus 
between the Veteran's low back condition and his active duty 
service, or evidence that his low back condition is not due to a 
constitutional or developmental condition.  

The record also contains statements and testimony from the 
Veteran made while receiving recent VAMC medical treatment and 
during his September 2006 hearing.  The Board finds that the 
Veteran's statements are cumulative and essentially duplicative 
of statements of record at the time of the prior denial of the 
claim as they detail his contentions that his low back condition 
was incurred due to active duty service.  The Veteran testified 
in September 2006 that he injured his back several times during 
service, including performing parachute jumps.  While the 
Veteran's lay statements are presumed credible, they do not raise 
a reasonable possibility of substantiating the claim for service 
connection for a low back condition as they are not considered 
competent evidence of a nexus between the claimed disability and 
service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 
(Fed. Cir. 2006) (Veteran is competent to testify as to the onset 
of observable symptoms, but his opinion as to the cause of the 
symptoms is not considered competent evidence); see also Justus 
v. Principi, 3 Vet. App. 510, 512-513 (1992) (in determining 
whether evidence is new and material, the credibility of the 
evidence is generally presumed).  Therefore, the Veteran's lay 
statements are not new and material evidence sufficient to reopen 
the claim.

As new and material evidence has not been submitted, reopening of 
the claim is not warranted and the claim is denied.   


Service Connection Claim

The Veteran contends that service connection is warranted for a 
bilateral knee disability as it was incurred during active duty 
service, or in the alternative, was incurred secondary to a low 
back condition. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  Service connection is also provided for a disability, 
which is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  

In this case, the evidence does not establish that the Veteran 
has a current bilateral knee disability.  Service treatment 
records are negative for any evidence of a bilateral knee 
disability and the Veteran's lower extremities were normal during 
a January 1983 Medical Board examination.  The post-service 
medical evidence is also negative for objective findings of a 
bilateral knee disability.

During the September 2006 hearing, the Veteran testified that he 
injured his knees along with his back during active duty service 
and experienced knee pain.  The Veteran is competent to report 
current symptomatology; however, pain, without a diagnosed or 
identifiable underlying malady or condition, does not constitute 
a "disability" for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As there is 
no competent evidence during or after service establishing a 
bilateral knee disability, the necessary element for service 
connection of a current disability is not shown.

Absent proof of the existence of the disability being claimed, 
there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Accordingly, the Board must conclude that the preponderance of 
the evidence is against the claim for a bilateral knee disability 
and it is denied.



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a June 2004 letter.  The 
Veteran was also received notice regarding the disability-rating 
and effective-date elements of the claims in a February 2007 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

With respect to the Veteran's claim to reopen, the Court of 
Appeals for Veterans Claims (Court) has held that, in claims to 
reopen, the duty to notify requires that the Secretary look at 
the bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).
In the June 2004 VCAA letter, the Veteran was provided notice of 
the criteria necessary for reopening a previously denied claim.  
In addition, he was informed of the reason for the prior denial 
of service connection in the RO's December 1983 rating decision.  
VA has therefore substantially fulfilled its specific duties to 
notify with regard the veteran's claim to reopen.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While 
complete VCAA notice, specifically the Dingess elements of the 
claims, was provided after the initial adjudication of the 
claims, this timing deficiency was remedied by the issuance of 
VCAA notice followed by readjudication of the claims.  Mayfield 
v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were 
readjudicated in the May 2010 SSOC.  Therefore, any timing 
deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  VA has obtained records of treatment 
reported by the Veteran, including service treatment records and 
records of VA treatment.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold 
for getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has not been afforded a VA examination or medical 
opinion in response to his claim for service connection for a 
bilateral knee disability, but the Board finds that no 
examination or opinion is required.  As discussed above, the 
record does not contain competent evidence of a current 
disability.  Therefore, a VA examination is not required by the 
duty to assist.  In addition, VA has no duty to obtain a medical 
examination or opinion regarding the claim to reopen service 
connection for a low back condition because new and material 
evidence has not been received to reopen the claim.  38 C.F.R. § 
3.159(c)(4)(iii) (2009).

The Board also finds that VA has complied with the February 2007 
Board remand orders.  Only substantial, and not strict, 
compliance with the terms of a Board remand is required pursuant 
to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 
22 Vet. App. 97 (2008).  Treatment records from the St. Louis 
VAMC dating from June 1998 to May 2010 have been associated with 
the claims folder and the Veteran's claims were readjudicated in 
the May 2010 supplemental statement of the case (SSOC).  
Therefore, the Board finds that VA has complied with the February 
2007 remand orders.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

New and material evidence not having been received, entitlement 
to service connection for a low back condition is denied.

Entitlement to service connection for a bilateral knee disability 
is denied. 



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


